DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on December 10, 2021 has been entered.  Claims 1, 3-4, and 7-9 have been amended.  Claims 5-6 and 14 have been cancelled.  Claims 1-4, 7-13 and 15-23 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the common electrodes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected due to their dependency from claim 1.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 8-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watazu et al. (US 2016/0231849) in view of Hwang et al. (US 2016/0282999), and further in view of Li et al. (US 2011/0227836) and OH (US 2018/0120983).   
Regarding claim 1, Watazu discloses a force touch assembly (Figs 13 and 17-18; [0116]-[0117], [0130]-[0133], e.g., a force touch panel 1), comprising
a first substrate ([0133], e.g., a first substrate 80), a second substrate (e.g., a second substrate 82), a first patterned conductive layer ([0117], e.g., a first patterned electrode layer 10), an insulation layer ([0098], [0117], e.g., an insulating layer 40), a second patterned conductive layer ([0117], e.g., a second patterned electrode layer 20), a variable pressure sensitive material layer ([0118], [0120], e.g., a variable pressure sensitive material 50) and a third patterned conductive layer ([0118], e.g., a third patterned electrode layer 30), 
	wherein the first patterned conductive layer, the insulation layer, the second patterned conductive layer, the variable pressure sensitive material layer and the third patterned conductive layer are sequentially stacked from top to bottom between the first substrate and the second 
wherein the second patterned conductive layer includes a plurality of common electrodes ([0118], [0120], e.g., the second patterned conductive layer 20 comprises a plurality of common electrodes Cy) and the third patterned conductive layer includes a plurality of pressure sensing electrodes ([0118]-[0120], e.g., the third patterned conductive layer 30 includes a plurality of pressure sensing electrodes S). 
	Watazu does not disclose wherein the variable pressure sensitive material layer comprises a plurality of variable pressure sensitive materials; and wherein the force touch assembly comprises a plurality of resistors, each of the pressure sensing electrodes is separately connected to one of the resistors, when the common electrodes sequentially receive a scanning signal, a varistor sensing loop is formed by one of the common electrodes, one of the variable pressure sensitive materials, one of the pressure sensing electrodes and one of the resistors correspondingly to detect a pressure sensing signal.
	However, Hwang discloses a pressure sensor (Fig. 4; [0063]- [0067], e.g., a force touch device) comprising: a variable pressure sensitive material layer comprising a plurality of variable pressure sensitive materials ([0054]-[0055], [0065], e.g., a plurality of variable resistance members 250); a plurality of driving electrodes ([0076], e.g., a plurality of first driving electrodes 512); and a plurality of capacitive sensing electrodes ([0077], e.g., a plurality of capacitive sensing electrodes 532), wherein the driving electrodes sequentially receive a scanning signal, each of the driving electrodes and corresponding one of capacitive sensing electrodes form a capacitive touch sensing loop, for detecting a touch sensing signal (0085)-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hwang in the invention of Watazu for providing a plurality of variable resistance members at fixed intervals on an upper surface of a substrate so as to improve accuracy and sensitivity by sensing a change of resistance value in the plurality of variable resistance members.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the invention of Watazu in view of Hwang for sequentially scanning common electrodes with a driving pulse in order to allow capacitive sensing electrodes to output touch sensing signals thus the touch detection is performed.

	Watazu in view of Hwang does not disclose wherein the force touch assembly comprises a plurality of resistors, each of the pressure sensing electrodes is separately connected to one of the resistors, when the common electrodes sequentially receive the scanning signal, a varistor sensing loop is formed by one of the common electrodes, one of the variable pressure sensitive materials, one of the pressure sensing electrodes and one of the resistors correspondingly to detect a pressure sensing signal.
	However, Li discloses a force touch sensor (Figs. 9A-9B; [0044]-[0045], e.g., a force sensing touch screen 102) comprising: 
a plurality of pressure sensing electrodes (e.g., TCO electrodes 95); and 
a plurality of driving electrodes(e.g., TCO electrodes 93), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Watazu in view of Hwang for providing a resistor and forming a varistor sensing loop by one of common electrodes, one of variable pressure sensitive materials, one of pressure sensing electrodes and the resistor so that a pressure applied to a force sensing touch screen can be measured by using the resistor as a voltage divider.
Watazu in view of Hwang and Li does not disclose wherein the force touch assembly comprises a plurality of resistors, each of the pressure sensing electrodes is separately connected to one of the resistors. 
However, OH discloses a force sensing panel (Fig.1; [0005]-[0011], e.g., a force sensing display device including a force sensing panel), comprising: a plurality of pressure sensing electrodes (Figs 1 and 4-5; [0007], [0065], e.g., reception electrodes of a plurality of pressure sensors); and a plurality of resistors ([0011], e.g., load resistors LR1 to LR4), wherein each of the pressure sensing electrodes is separately connected to one of the resistors (Figs 1 and 6; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of OH in the invention of Watazu in view of Hwang and Li for separately connecting each of a plurality of pressure sensing electrodes to one of a plurality resistors because as taught by OH, by including a plurality of resistors, the same effects can be achieved as the effect of one resistor can be achieved.  

	Regarding claim 2, Hwang further discloses the force touch device further comprising a plurality of spacers located between a patterned conductive layer and a substrate and between the variable pressure sensitive materials (Fig. 4; [0066], e.g., a support member 270 surrounding each elastic resistor member 250 is disposed between the first and second substrates 110 and 130, to thereby provide a gap space (GS) between the second electrode 132 and the elastic resistor member 250).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu in view of Hwang, Li and OH for providing a plurality of supporting members between a second patterned conductive layer and a second substrate and between a plurality of variable pressure sensitive materials thereby providing a gap space (GS) between the second patterned conductive layer and the plurality of variable pressure sensitive materials.

	Regarding claim 3, Watazu further discloses the force touch assembly according to claim 1, wherein the first patterned conductive layer includes a plurality of capacitive sensing 
	In a different embodiment (Fig. 3; [0073]-[0077]), Watazu further discloses that the vertical projection of the pressure sensing electrodes on the second substrate is interleaved with the vertical projection of the common electrodes on the second substrate (e.g., the vertical projection of the pressure sensing electrodes S is interleaved with the vertical projection of the capacitance detection electrodes Cy on the second substrate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu in view of Hwang, Li and OH for arranging a plurality of pressure sensing electrodes and a plurality of common electrodes in such way in which the vertical projection of the pressure sensing electrodes on the second substrate is interleaved with the vertical projection of the common electrodes on the second substrate since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japike, 86 USPQ 70.  

Regarding claim 4, Watazu in view of Hwang, Li and OH further disclose the force touch assembly according to claim 3, wherein the common electrodes sequentially receive the scanning 

Regarding claim 8, Watazu discloses an electronic device ([0003], claim 19, e.g., an electronic device comprises a touch panel), comprising:
a force touch assembly (Figs 13 and 17-18; [0116]-[0117], [0130]-[0133], e.g., a force touch panel 1), including a first substrate ([0133], e.g., a first substrate 80), a second substrate (e.g., a second substrate 82), a first patterned conductive layer ([0117], e.g., a first patterned electrode layer 10), an insulation layer ([0098], [0117], e.g., an insulating layer 40), a second patterned conductive layer ([0117], e.g., a second patterned electrode layer 20), a variable pressure sensitive material layer ([0118], [0120], e.g., a variable pressure sensitive material 50) and a third patterned conductive layer ([0118], e.g., a third patterned electrode layer 30), 
wherein the first patterned conductive layer, the insulation layer, the second patterned conductive layer, the variable pressure sensitive material layer and the third patterned conductive layer are sequentially stacked from top to bottom between the first substrate and the second substrate (see Figs 13, 17 and 18, e.g., the first patterned conductive layer 10, the insulation layer 40, the second patterned conductive layer 20, the variable pressure sensitive material layer 50 and the third patterned conductive layer 30 are sequentially stacked from top to bottom),

a processor, electrically connecting to the force touch assembly ([0003], claim 19, e.g., the electronic device inherently comprises a processor connected to the touch panel), 
wherein, each of the capacitive sensing electrodes separately transmits a touch sensing signal to the processor ([0119], e.g., each of the capacitance detection electrodes Cx transmits a touch sensing signal to the processor to detect the touch position), each of the pressure sensing electrodes separately transmits a pressure sensing signal to the processor ([0120], e.g., each of the electrodes S transmits a pressure sensing signal to the processor), the processor determines the location of a touch behavior according to the touch sensing signal transmitted by each of the capacitive sensing electrodes, and the processor determines the pressure level of the touch behavior according to the pressure sensing signal transmitted by each of the pressure sensing electrodes (see [0119]-[0120], e.g., detect the position to which the pressure is applied and the pressing load). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu for arranging a plurality of pressure sensing electrodes and a plurality of common electrodes in such way in which the vertical projection of the pressure sensing electrodes on the second substrate is interleaved with the vertical projection of the common electrodes on the second substrate since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japike, 86 USPQ 70.  
Watazu does not disclose wherein the variable pressure sensitive material layer comprises a plurality of variable pressure sensitive materials; and wherein the force touch assembly comprises a plurality of resistors, each of the pressure sensing electrodes is separately connected to one of the resistors, when the common electrodes sequentially receive a scanning signal, a varistor sensing loop is formed by each of the common electrodes, each of the variable pressure sensitive materials, each of the pressure sensing electrodes and each of the resistors correspondingly to detect a pressure sensing signal.

	However, Hwang discloses a pressure sensor (Fig. 4; [0063]-[0067], e.g., a force touch device) comprising: a variable pressure sensitive material layer comprising a plurality of variable pressure sensitive materials ([0054]-[0055], [0065], e.g., a plurality of variable resistance members 250); a plurality of driving electrodes ([0076], e.g., a plurality of first driving 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hwang in the invention of Watazu for providing a plurality of variable resistance members at fixed intervals on an upper surface of a substrate so as to improve accuracy and sensitivity by sensing a change of resistance value in the plurality of variable resistance members.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the invention of Watazu in view of Hwang for sequentially scanning common electrodes with a driving pulse in order to allow capacitive sensing electrodes to output touch sensing signals thus the touch detection is performed.
	Watazu in view of Hwang does not disclose wherein the force touch assembly comprises a plurality of resistors, each of the pressure sensing electrodes is separately connected to one of the resistors, when the common electrodes sequentially receive the scanning signal, a varistor sensing loop is formed by each of the common electrodes, each of the variable pressure sensitive materials, each of the pressure sensing electrodes and each of the resistors correspondingly to detect a pressure sensing signal.

a plurality of pressure sensing electrodes (e.g., TCO electrodes 95); and 
a plurality of driving electrodes(e.g., TCO electrodes 93), 
wherein each of the pressure sensing electrodes is separately connected to a resistor through a multiplexer (e.g., separately connected to a measurement resistor 96 by a multiplexer 94), when the driving electrodes sequentially receive the scanning signal (e.g., sequentially receiving a drive voltage 91 through a multiplexer 92), a varistor sensing loop is formed by one of the driving electrodes, one of variable pressure sensitive materials, one of the pressure sensing electrodes and the resistor correspondingly to detect a pressure sensing signal (see Figs. 1and 7B-7C; [0026]-[0029], e.g., a resistor sensing loop is formed by the driving electrode, the variable pressure sensitive material 15 and the pressure sensing electrode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Watazu in view of Hwang for providing a resistor and forming a varistor sensing loop by one of common electrodes, one of variable pressure sensitive materials, one of pressure sensing electrodes and the resistor so that a pressure applied to a force sensing touch screen can be measured by using the resistor as a voltage divider.
Watazu in view of Hwang and Li does not disclose wherein the force touch assembly comprises a plurality of resistors, each of the pressure sensing electrodes is separately connected to one of the resistors. 
However, OH discloses a force sensing panel (Fig.1; [0005]-[0011], e.g., a force sensing display device including a force sensing panel), comprising: a plurality of pressure sensing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of OH in the invention of Watazu in view of Hwang and Li for separately connecting each of a plurality of pressure sensing electrodes to one of a plurality resistors because as taught by OH, by including a plurality of resistors, the same effects can be achieved as the effect of one resistor can be achieved.  

Regarding claim 9, Watazu in view of Hwang, Li and OH further discloses the electronic device according to claim 8, wherein the processor comprises: a drive scanning circuit, electrically connected to the common electrodes (Hwang, Fig. 6; [0083], e.g., a pulse supply part 610), to sequentially generate the scanning signal to the common electrodes correspondingly (Hwang, [0083]-[0086], e.g., sequentially scanning a plurality of driving electrodes 512 according to a touch drive pulse); a capacitive touch sensing circuit, electrically connected to the capacitive sensing electrodes (Hwang, [0082], e.g., a touch sensing part 630), each of the capacitive sensing electrodes and each of the common electrodes correspondingly form a capacitive touch sensing loop to detect the touch sensing signal (Hwang, [0087]-[0088], e.g., the capacitive sensing electrodes 532 forms electrostatic capacitances with the drive electrodes 512, see Fig. 3A), and the capacitive touch sensing circuit receives the touch sensing signal from each of the capacitive sensing electrodes (Hwang, Fig. 6; e.g., , the touch sensing part 630 generates a 

Regarding claim 10, Watazu in view of Hwang, Li and OH further discloses the electronic device according to claim 9, wherein the capacitive touch sensing circuit individually converts the touch sensing signal to a coordinate information signal (Hwang, [0094]-[0095], e.g., the capacitive touch sensing circuit 635 generates a coordinate information signal), and transmits the coordinate information signal to the processing circuit, the processing circuit determines the location of the touch behavior according to the coordinate information signal (Hwang, [0102], e.g., determines the touch coordinates corresponding to a positional information). 

Regarding claim 11, Watazu in view of Hwang, Li and OH further discloses the electronic device according to claim 10, wherein the resistor voltage sensing circuit converts each of the pressure sensing signals to a pressure information signal and transmits the pressure information signal to the processing circuit (Li, Fig. 8; [0043], e.g., an A/D convertor 98 converts the pressure sensing signal to a digital pressure information signal and transmits the digital information signal to a controller 106), the processing circuit determines the pressure 

	Regarding claim 12, Hwang further discloses the force touch device further comprising a plurality of spacers, each of the spacers is located between a patterned conductive layer and a substrate and between the variable pressure sensitive materials (Fig. 4; [0066], e.g., a support member 270 surrounding each elastic resistor member 250 is disposed between the first and second substrates 110 and 130, to thereby provide a gap space (GS) between the second electrode 132 and the elastic resistor member 250).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu in view of Hwang, Li and OH for providing a plurality of supporting members between a second patterned conductive layer and a second substrate and between a plurality of variable pressure sensitive materials thereby providing a gap space (GS) between the second patterned conductive layer and the plurality of variable pressure sensitive materials.

Regarding claim 13, Watazu in view of Hwang, Li and OH further discloses the electronic device according to claim 9, wherein the pressure sensing electrodes is selectively connected to a resistor by a multiplexer, and the multiplexer selectively turns on the connections between the pressure sensing electrodes and the resistor according to the scanning signal (Li, Figs 9A-9B; [0044]-[0045], e.g., connected to the measurement resistor 96 by a multiplexer 94).  



Regarding claim 16, Watazu in view of Hwang, Li and OH further discloses the electronic device according to claim 9, wherein the drive scanning circuit is connected with the common electrodes through a plurality of drive scanning lines (Hwang, Fig. 6, e.g., the driving scanning circuit is connected with the driving electrodes 512 through a plurality of drive scanning lines); the capacitive touch sensing circuit is connected with the capacitive sensing electrodes through a plurality of capacitive sensing lines (Hwang, Fig. 6; e.g., connected with the capacitive sensing electrodes 532 through a plurality of capacitive sensing lines); and the resistor voltage sensing circuit is connected with the pressure sensing electrodes through a plurality of pressure-sensitive measuring lines (Li, Fig. 9A; e.g., connected with the pressure sensing electrodes 95 through a plurality of pressure-sensitive measurement lines). 

Allowable Subject Matter
7.	Claims 7 and 17-23 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the primary reason for indicating allowable subject matter is that the claim recites “wherein when a DC voltage is provided to a first end of each of the common electrodes sequentially, and each of the pressure sensing electrodes is grounded, each of the 
Regarding claim 17, the primary reason for indicating allowable subject matter is that the claim recites “each of the common electrodes separately transmits a first voltage division value to the processor, and each of the pressure sensing electrodes separately transmits a second voltage division value to the processor, the processor determines the location of a touch behavior according to the touch sensing signal transmitted by each of the capacitive sensing electrodes, and the processor determines the pressure level of the touch behavior according to the first voltage division value transmitted by each of the common electrodes and the second voltage division value transmitted by each of the pressure sensing electrodes” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 18-23 are allowed due to their dependency from claim 17. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/HONG ZHOU/Primary Examiner, Art Unit 2623